Citation Nr: 1540677	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A hearing was held before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of that hearing is of record.  

In December 2014, the Board reopened the claim on appeal and remanded the case for further development.  The case has since been returned to the Board for appellate review

The Board does note that the Veteran requested an additional hearing in a statement received in April 2015.  However, he was already provided such a hearing in February 2013, and he did not specify the reason that he needed an additional hearing.  In any event, applicable regulations provide that only one hearing before the Board will be conducted. 38 C.F.R. § 20.1507(b)(1).

This appeal was processed using the Virtual VA and Veterans Benefits Appeals Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

A July 2010 private medical report from Dr. H. (initial used to protect privacy) indicates that the Veteran had open comedones.  Dr. H. noted that the several open comedones may be a component of chloracne, although there was no other evidence of such a disorder.  He also stated that, although he was unable to specifically define the Veteran's comedonal condition as chloracne, he could not rule out that the condition was a mild form of chloracne.  See July 2010 report from Dr. H. (initials used to protect privacy).  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. Goss v. Brown, 9 Vet. App. 109, 114   (1996) (using the word "could not rule out" was too speculative to establish medical nexus).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.

The April 2015 VA examiner did reference the July 2010 private medical record; however, she did not specifically address whether the Veteran has had choloracne at any point during the appeal period.  Moreover, the examiner diagnosed the Veteran as having comedones, but she did not address the fact that he had also been diagnosed with adult acne and contact dermatitis during the appeal period, which the Veteran's private physician has suggested is linked to Agent Orange exposure.  See July 2010 medical statement from Dr. H.; June 2010 medical record from Dr. H.  Therefore, the Board finds that an additional medical opinion is needed to fully address the nature and etiology of any skin disorder that may have been present during the appeal period.

Moreover, the record reflects that the Veteran has completed and submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for Dr. H.  The Veteran has submitted some records; however, he has identified dates of treatment from January 2005 to the present.  Thus, it appears that there may be some outstanding records.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any skin disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should be made for medical records from Dr. J.M.H. dated from January 2005 to the present.  See April 2015 21-4142.

The AOJ should also obtain any outstanding and pertinent VA treatment records, including from the Phoenix VA Medical Center.
 
2.  After completing the foregoing development, the case should be returned to the April 2015 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any skin disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary by the VA examiner, such an examination should be scheduled. 

The Veteran is presumed to have been exposed to herbicide agents in service.

The examiner is asked to identify any skin disorder that has been present since the Veteran filed his claim in February 2010 or within close proximity thereto.  In making this determination, the examiner should address whether the Veteran has had any other skin disorder in addition to comedones, to include adult acne or contact dermatitis.  See June 2010 and July 2010 private medical records from Dr. H.  If these are symptoms of the same disorder, the examiner should so state in the report.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to herbicide agents.  

The examiner should also address whether the Veteran has had chloracne at any time during the appeal period.  In particular, he or she should discuss whether the Veteran's comedones are indicative of chloracne.  

In rendering his or her opinion, the examiner is asked to consider the June 2010 treatment record from Dr. H. noting adult acne secondary to Agent Orange exposure; the July 2010 treatment record from Dr. H. showing a diagnosis of chronic dermatitis secondary to Agent Orange exposure; the July 2010 statement from Dr. H. suggesting the Veteran's chronic contact dermatitis is related to Agent Orange exposure; and the July 2010 skin examination from Dr. H. indicating that the Veteran's open comedones may be a component of chloracne. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




